Name: Seventh Commission Directive 74/182/EEC of 26 February 1974 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-04-04

 Avis juridique important|31974L0182Seventh Commission Directive 74/182/EEC of 26 February 1974 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 094 , 04/04/1974 P. 0018 - 0018++++SEVENTH COMMISSION DIRECTIVE OF 26 FEBRUARY 1974 AMENDING THE ANNEXES OF THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 74/182/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE ( 1 ) OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE SIXTH COMMISSION DIRECTIVE OF 26 FEBRUARY 1974 , IN PARTICULAR ARTICLE 6 ( 1 ) ( A ) THEREOF ; WHEREAS THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PROVIDE FOR THE CONTENT OF THE ANNEXES TO BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT HAS BECOME APPARENT THAT DIMETRIDAZOLE AND METICLORPINDOL , CURRENTLY APPEARING IN ANNEX II AND WHICH THEREFORE MAY ONLY BE USED AT NATIONAL LEVEL ; CORRESPOND , IN ALL RESPECTS , TO THE PRINCIPLES GOVERNING THE AUTHORIZATION OF ADDITIVES AT COMMUNITY LEVEL ; WHEREAS IT IS APPARENT THAT DIMETRIDAZOLE , CONTAINED AT PRESENT IN ANNEX II , MAY BE PERMITTED AT COMMUNITY LEVEL UNDER CERTAIN CONDITIONS ; WHEREAS CERTAIN USAGES OF THIS ADDITIVE SHOULD , NEVERTHELESS , BE STILL MAINTAINED AT NATIONAL LEVEL ; WHEREAS IT IS THEREFORE NECESSARY TO AMEND THE ANNEXES OF THE ABOVEMENTIONED DIRECTIVE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS SHALL BE AMENDED AS STIPULATED IN THE FOLLOWING ARTICLES . ARTICLE 2 THE FOLLOWING PROVISION SHALL BE ADDED TO ANNEX I PART D " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MINIMUM CONTENT*MAXIMUM CONTENT** E 754*DIMETRIDAZOLE*1,2-DIMETHYL-5-NITROIMIDAZOLE*TURKEYS GUINEA-FOUL**125*150*USE PROHIBITED FROM LAYING AGE ONWARDS AND AT LEAST THREE DAYS BEFORE SLAUGHTER RESPECTIVELY* ARTICLE 3 THE FOLLOWING ASTERISK , REFERING TO ADDITIVE NO 2 , SHALL BE ADDED TO ANNEX II PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " : " (*) WITH THE EXCEPTION OF FEEDINGSTUFFS INTENDED FOR TURKEYS AND GUINEA-FOUL " . ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 JUNE 1974 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 26 FEBRUARY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 .